ORDER
PER CURIAM.
TV Apartments, L.P., (TV Apartments) appeals from the trial court’s judgment affirming the Decision and Order of the State Tax Commission of Missouri sustaining the decision of the St. Louis City Board of Equalization assessing the value of certain residential property owned by TV Apartments. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. The decision of the administrative agency is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).